Citation Nr: 9918361	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to basic eligibility to VA health care and 
related benefits under Chapter 17 of Title 38, U.S. Code, for 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant had active service from July 1971 to January 
1972.  At separation, his discharge was described as under 
conditions other than honorable.  

In an October 1997 decision, the Board of Veterans' Appeals 
(Board) affirmed the Department of Veterans Affairs (VA) 
Regional Office (RO) determination that the appellant's 
character of discharge constituted a bar to VA benefits, 
exclusive of health care and related benefits under Chapter 
17 of Title 38, U.S. Code.  

The present appeal arises from a July 1995 rating decision by 
the VARO in Detroit, Michigan, which denied basic eligibility 
to VA health care and related benefits under Chapter 17 of 
Title 38, U.S. Code, for residuals of a cervical spine 
injury.  This matter was previously before the Board in 
October 1997 and was remanded to the RO for additional 
development.  That development having been completed, the 
matter has been returned to the Board for appellate 
consideration.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.

2. The appellant sustained a hyperextension neck injury 
during military service.

3. Competent medical evidence does not relate any current 
medical findings to the appellant's in-service neck 
injury.  


CONCLUSION OF LAW

The requirements for entitlement to basic eligibility to VA 
health-care and related benefits authorized under Chapter 17 
of Title 38 U.S.C., for residuals of a cervical spine injury 
have not been met.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.360 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that he is eligible for medical care 
pursuant to 38 U.S.C., Chapter 17 for a service incurred 
residuals of a cervical spine injury.

The Board notes that the appellant has presented evidence of 
a "well-grounded" claim within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  That is, the claim is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board further finds 
that the VA has properly assisted the appellant in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).

In an October 1997 decision, the Board determined that the 
character of the appellant's discharge from service 
constituted a bar to VA benefits, exclusive of health care 
and related benefits under Chapter 17, Title 38, United 
States Code.  38 C.F.R. § 3.12(c) (1998).  

Health-care and related benefits authorized by Chapter 17 of 
Title 38 U.S.C. shall be provided to certain former service 
persons with administrative discharges under other than 
honorable conditions for any disability incurred or 
aggravated during active military, naval, or air service in 
line of duty.  38 C.F.R. § 3.360(a) (1998).  With certain 
exceptions, such benefits shall be furnished for any 
disability incurred or aggravated during a period of service 
terminated by a discharge under other than honorable 
conditions.  38 C.F.R. § 3.360(b). 

In making determinations of health-care eligibility, the same 
criteria will be used as is now applicable to determinations 
of service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360(c).  In this 
regard, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active duty.  38 U.S.C.A. 
§§ 101(2), (22), (24), 1110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1998).  

The appellant in this case served on active duty from July 
1971 to January 1972.  The medical records reflect that the 
appellant sustained head trauma in October 1971.  The 
clinical record reflects that he was injured in the face, 
lost consciousness for several minutes, and complained of 
headache.  The neurological examination was within normal 
limits.  The skull and facial series were within normal 
limits.  The final diagnosis was cerebral contusion, no 
artery or nerve involvement.  The injury was considered to 
have been incurred in line of duty.  A few days later, the 
appellant was evaluated for complaints of malaise, fever, 
headache, and myalgias.  On examination, his neck was supple.  
The impression was fever of unknown origin.  

Thereafter, the service member was hospitalized on two 
occasions, in December 1971.  Together, treatment records and 
the hospital summaries reflect that the appellant had been 
involved in a racial disturbance, thrown off his bunk, and 
had sustained a hyperextension neck injury.  The appellant 
felt funny in his head, had severe post-occipital headaches 
which came up over the head toward the frontal area; and, 
that he experienced stiffness and discomfort in the neck on 
extreme rotation.  There was fibrositis and localized spasm 
to the left of cervical disc (C)-5 with further spasm on the 
left in the left interscapular area at approximately mid-
scapular position.  There was also tenderness in the 
paravertebral muscles on the left alongside the cervical 
spine from the base of the skull to approximately the level 
of the seventh cervical vertebra.  X-rays from the first 
admission revealed an anatomical variant of the 2nd and 3rd 
cervical spine.  This variant was particularly noticeable in 
the posterior elements and in the area of the articulation 
posteriorly of the 2nd and 3rd [cervical discs].  Clinically, 
there was fibrositis and it was possible that with the 
anatomical variant, an unstable back situation existed.  A 
subsequent x-ray of the cervical spine with extension and 
flexion revealed no evidence of fracture or dislocation.  The 
final diagnoses included cervical fibrositis with referred [   
] in the left interscapular area, anatomical variant with 
asymmetric structures noted in the posterior elements with a 
slight tilt of the 3rd cervical vertebra; the anatomical 
variant exists in cervical 2 - 3, and unstable back secondary 
to anatomical variant and chronic cervical strain secondary 
to hyperextension neck injury and line of duty.  The 
appellant was discharged to duty without a profile.  

In January 1972, the appellant was evaluated on several 
occasions for complaints related to head trauma and pain in 
the left upper back and left neck radiating up into skull.  
On examination, there was full range of motion without 
tenderness on the left side.  He was given a T-3 profile with 
no strenuous exercise.  A January 1972 consult to rule out 
cervical root impingement reflects tenderness over the C-
spine processes C 2 through 5, and no spasm.  There were 
spasms in the left upper trapezius.  Range of motion was not 
impaired.  Neurological examination of the upper extremities 
was normal.  The x-rays reflect no fracture or subluxation.  
The impression was cervical myositis.  The January 1972 
physical examination completed for release from active duty 
reflects that cervical spine films were recommended and the 
spine was evaluated as normal.  

The first post service treatment of record is a June 1995 VA 
examination.  On examination, the appellant had pain in his 
neck and some pain in the mid-back and occasional numbness of 
his fingers.  He was not seeing a doctor for it.  The 
appellant walked into the room with a normal heel-toe gait 
and his equilibrium was normal.  The cervical spine 
examination showed that his muscle tone was good without any 
spasm.  There was no atrophy.  Range of motion of his 
cervical spine was poor without any complaints.  Both upper 
limbs were negative for any neurological deficiency.  Grip 
strength was moderate on manual testing.  A x-ray of the 
cervical spine was normal.  Alignment was good, and the disc 
spaces were satisfactory.  The diagnoses included normal 
cervical spine.  It was the opinion of the examiner that 
there were no residuals of a cervical spine trauma at that 
time.  

Private treatment records from Dr. Moliterno for the period 
of February 1997 to August 1997 reflect among other things 
that he has some visual disturbances with his headaches, 
diminished range of motion of the neck with some crepitation, 
thoracic myositis after swinging a sledge hammer at work, 
generalized arthritis, and multiple joint arthritis of the 
cervical spine.  The appellant related the incurrence of a 
broken neck.  

A September 1998 VA examination reflects that the appellant 
complained of migraine headaches which he did not have before 
[service].  The appellant also reported that the cervical 
vertebral bodies 2 and 3 were permanently dislocated.  The 
examiner noted that the x-rays did not show that.  He did 
note that it was conceivable or possible that the appellant 
may have migraine headaches secondary to trauma in/around the 
head.  There were no changes in the cervical vertebrae.  On 
examination of the thoracic spine, the head was painful on 
flexing the chin onto his chest at 10 degrees and -at 15 
degrees of hyperextension.  The head was painful at 12 
degrees on tilting his head to either side and turning the 
head to both sides.  As far as the neck/cervical spine 
disorder, x-ray evidence does not demonstrate this "plus" 
the man had full range of motion of the head on his chest and 
hyperextension and tilting the head to either side as well as 
turning the head to both sides.  The Board notes at this 
juncture that the appellant did not complain of migraine 
headaches at the 1995 VA examination.  

At the outset, the Board stresses that the appellant was 
given the opportunity on remand in October 1997 to submit 
additional evidence to support his contention that he 
currently has residuals of a cervical spine injury that was 
incurred in-service.  The evidence of record reflects that 
while the appellant did sustain a hyperextension neck injury 
in service, current residuals of that injury have not been 
shown on the most recent examinations.  To date, the most 
recent treatment of record is the June 1995 VA examination, 
conducted more than 23 years after service, which reflects 
limitation of cervical spine motion.  The first private 
medical records, dated more than 25 years after service, 
reflect multiple joint arthritis of the cervical spine.  In 
this regard, the appellant has not demonstrated chronicity of 
disease or continuity of symptomatology as there are no 
records for the intervening years which reflect ongoing 
treatment or symptomatology.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Thus, the absence 
of any medical evidence of the condition for years after 
service is highly probative evidence against the claim, as it 
tends to show no continuity of symptoms related to the neck 
injury since service.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).

In reaching this decision, the Board has considered and 
evaluated the evidence and finds that the most recent VA 
examination is more probative on the issue of service 
connection as opposed to the medical records of Dr. 
Moliterno.  In considering his reports, the Board observes 
that Dr. Moliterno does not report that he treated the 
appellant for residuals of a cervical spine injury prior to 
1997, and does not provide an opinion that relates the 
appellant's current complaints to any incident of service.  
Further, it appears that the basis for the appellant's 
treatment was based on the history reported by the appellant, 
not a review of the appellant's service medical records.  
Further, Dr. Moliterno noted an intercurrent injury to the 
thoracic spine as recent as 1997.  Thus, given the 
considerable length of time between the appellant's 
separation from service, his initial treatment and diagnosis 
of cervical spine arthritis and migraine headaches as a 
residual of a cervical spine injury, and the intercurrent 
injury to the thoracic spine, the Board deems the treatment 
too remote to service to relate the appellant's symptoms to 
service.  

It is acknowledged that service connection may be granted for 
post service diagnosis of a disease, where the physician 
relates the current condition to the period of service.  The 
Board notes that the most recent records in evidence reflect 
by history a cervical spine injury.  The June 1995 VA 
examination reflects normal cervical spine and limited motion 
of the cervical spine without complaints.  The examiner 
opined that there were no residuals of a cervical spine 
trauma.  Private treatment records dated in 1997 reflect by 
history that C-5 was fractured, multiple joint arthritis of 
the cervical spine, and no opinion regarding whether the 
current findings were related to service.  The September 1998 
VA examination reflects that as far as the neck/cervical 
spine disorder, the x-ray evidence does not demonstrate such 
and that the appellant had full range of motion of the head 
on his chest and hyperextension.  Thus, given the 
inconsistencies between the examinations and other evidence 
of record (especially the VA examiner's 1998 evidence), as 
well as the fact that Dr. Moliterno's treatment regime was 
not based on a fully factual foundation (a review of the 
appellant's service medical records), the Board finds that 
his records of treatment are of little probative value as to 
the issue of service connection.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence"). 

The Board observes that competent medical evidence has not 
related the cervical spine arthritis or the migraine 
headaches to the neck injury sustained during service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, however, service connection is 
warranted only when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).  As discussed 
above, the appellant has presented no credible medical 
evidence linking his current cervical spine arthritis or 
migraine headaches to his period of active service.  Neither 
the VA examinations nor the treatment records from his 
private physician relate his cervical spine arthritis or 
other complaints to service.  While the Board does not 
dispute the appellant's contentions as to the occurrence of 
the neck injury in service, as it is supported by the service 
medical records, the appellant's unsubstantiated allegation 
that he currently suffers from chronic residuals of a 
cervical spine disorder is not competent evidence as to the 
issue of a medical diagnosis.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board finds that the preponderance of the evidence is against 
service connection for residuals of a cervical spine injury.  
Therefore, the appellant has not met the requirements for 
basic eligibility to VA health-care and related benefits 
authorized under Chapter 17 of Title 38 U.S.C., for the 
residuals of a cervical spine injury.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.360.  Accordingly, the appeal is denied.



ORDER

The appellant's claim of entitlement to basic eligibility to 
VA health-care and related benefits authorized under Chapter 
17 of Title 38 U.S.C., for residuals of a cervical spine 
injury is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

